Pee Cueiam.
The facts of the case are fully stated in the comprehensive- and well considered opinion of Judge Burling in the Atlantic Circuit Court. The determinative question is the constitutionality vel non of chapter 84 of Pamph. L. 1945, the operation whereof is expressly confined to (a) cities (b) bordering' on the ocean (c) in fifth class counties (d) having a population of less than 150,000 according to the last federal census.
Without expressly adopting in its entirety the somewhat lengthy opinion of the court below, we are entirely in accordance with the finding that the classification above stated is so-restricted and tenuous as to be illusory and unconstitutional» The judgment under review is therefore affirmed.